

117 HR 809 IH: Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 809IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mrs. Fletcher (for herself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo expand the payment of principal, interest, and fees for certain disaster loans under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2021 or the LIFT UP Act of 2021.2.Subsidy for certain loan paymentsSection 1112 of the CARES Act (15 U.S.C. 9011) is amended—(1)in subsection (a)—(A)in paragraph (1)(B), by striking or at the end;(B)in paragraph (2), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(3)made during the period beginning on January 1, 2015, and ending on the day before the date of enactment of this paragraph—(A)to a business concern under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) that is unrelated to the COVID–19 pandemic; or(B)under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that is unrelated to the COVID–19 pandemic.; and(2)in subsection (c)—(A)in paragraph (1)—(i)in subparagraphs (A) and (B), by inserting (except a covered loan described in subsection (a)(3)) after on deferment each place it appears; and(ii)by adding at the end the following new subparagraph:(E)With respect to a covered loan described in subsection (a)(3), for the 6-month period beginning with the first payment due on the covered loan.; and(B)in paragraph (6), by inserting (except a covered loan described in subsection (a)(3)) after for a covered loan.3.Emergency EIDL grantsA borrower of a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) may also receive payments under section 1112 of the CARES Act (15 U.S.C. 9011), as amended by this Act.